PER CURIAM.
The Judicial Qualifications Commission initiated this proceeding accusing County Judge Hale R. Stancil of a violation of the Code of Judicial Conduct. The Commission filed with this Court its finding of a violation and a recommendation of a public reprimand. We issued an order to Judge Stan-cil to show cause why the recommendation should not be followed. He filed his response to the order to show cause. Now the Commission has filed a reply to Judge Stancil’s response, withdrawing its previous recommendation of a public reprimand.
The Commission having withdrawn its recommendation of a public reprimand, we find, based on the lack of clear and convincing evidence, that Judge Stancil is not guilty of the charged violation of the Code of Judicial Conduct.
This proceeding on judicial conduct is hereby dismissed.
It is so ordered.
ALDERMAN, C.J., and BOYD, OVER-TON, McDonald, EHRLICH and SHAW, JJ., concur.